                      Case 8:19-cv-01700-PWG Document 2 Filed 06/11/19 Page 1 of 4
AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                           District
                                                    __________      of Maryland
                                                                District of __________

                       JEREMY ROSS                                  )
                                                                    )
                                                                    )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No. 8:19-cv-01700-PWG
                                                                    )
                THE SCHIFF GROUP, LLC                               )
                           &                                        )
                      David Schiff                                  )
                                                                    )
                           Defendant(s)                             )

                                                    SUM M ONS I N A CI VI L ACTI ON

To: (Defendant’ s name and address) THE SCHIFF GROUP, LLC, 10909 Waxwood Ct., Rockville, MD
                                           Serve Registered Agent:
                                           NATIONAL REGISTERED AGENTS, INC. OF MD.
                                           2405 YORK ROAD, SUITE 201
                                           Lutherville Timonium, Maryland 21093-2264



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’ s attorney,
whose name and address are:          Sundeep Hora, Esq.
                                                ALDERMAN, DEVORSETZ & HORA PLLC
                                                1025 Connecticut Ave., NW, Suite 615
                                                Washington, D.C. 20036
                                                shora@adhlawfirm.com


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.                                                D
                                                                                                                         t
                                                                                                                          O




                                                                              CLERK OF COURT
                                                                                                                  i



Date:         6/11/2019
                                                                                         Signature of Clerk or Deputy Clerk
                         Case 8:19-cv-01700-PWG Document 2 Filed 06/11/19 Page 2 of 4
AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 8:19-cv-01700-PWG

                                                      PROOF OF SERVI CE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’     I personally served the summons on the individual at (place)
                                                                                 on (date)                            ; or

           ’     I left the summons at the individual’ s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’ s last known address; or

           ’     I served the summons on (name of individual)                                                                    , who is
               designated by law to accept service of process on behalf of (name of organization)
                                                                                 on (date)                            ; or

           ’     I returned the summons unexecuted because                                                                          ; or

           ’     Other (specify):
                                                                                                                                            .


           My fees are $                           for travel and $                  for services, for a total of $          0              .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                             Server’ s signature



                                                                                         Printed name and title




                                                                                             Server’ s address

 Additional information regarding attempted service, etc:
                      Case 8:19-cv-01700-PWG Document 2 Filed 06/11/19 Page 3 of 4
AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                           District
                                                    __________      of Maryland
                                                                District of __________

                       JEREMY ROSS                                  )
                                                                    )
                                                                    )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No. 8:19-cv-01700-PWG
                                                                    )
                THE SCHIFF GROUP, LLC                               )
                           &                                        )
                      David Schiff                                  )
                                                                    )
                           Defendant(s)                             )

                                                    SUM M ONS I N A CI VI L ACTI ON

To: (Defendant’ s name and address) David Schiff, 10909 Waxwood Ct., Rockville, MD




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’ s attorney,
whose name and address are:          Sundeep Hora, Esq.
                                                ALDERMAN, DEVORSETZ & HORA PLLC
                                                1025 Connecticut Ave., NW, Suite 615
                                                Washington, D.C. 20036
                                                shora@adhlawfirm.com


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.                                              D
                                                                                                                        t
                                                                                                                         O




                                                                              CLERK OF COURT
                                                                                                                i



Date:        6/11/2019
                                                                                         Signature of Clerk or Deputy Clerk
                         Case 8:19-cv-01700-PWG Document 2 Filed 06/11/19 Page 4 of 4
AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 8:19-cv-01700-PWG

                                                      PROOF OF SERVI CE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’     I personally served the summons on the individual at (place)
                                                                                 on (date)                            ; or

           ’     I left the summons at the individual’ s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’ s last known address; or

           ’     I served the summons on (name of individual)                                                                    , who is
               designated by law to accept service of process on behalf of (name of organization)
                                                                                 on (date)                            ; or

           ’     I returned the summons unexecuted because                                                                          ; or

           ’     Other (specify):
                                                                                                                                            .


           My fees are $                           for travel and $                  for services, for a total of $          0              .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                             Server’ s signature



                                                                                         Printed name and title




                                                                                             Server’ s address

 Additional information regarding attempted service, etc:
